CARROLL, Judge.
In an action for damages for personal injuries the respondent John Charles Bar-czak obtained judgment against certain defendants and their insurer State Farm Mutual Automobile Insurance Company, the petitioner here. An appeal by the defendants from the judgment is pending before this court.
In a proceeding filed subsequent to the judgment by the respondent Barczak and others against State Farm incident to the matter, a motion by Barczak was granted requiring State Farm to produce its file relating to the cause, being matter which it is conceded would not have been subject to a discovery order to produce in the main case, but which it appears would be proper to be required to be produced for purposes of the supplementary action or proceeding.
However, the petitioner State Farm contends, and we agree, that to require such production by it before disposition of the appeal from the damage action judgment would be prejudicial to the petitioner and the other defendants in the main action in event the pending appeal should result in reversal of the judgment and an order for a new trial.
In such circumstances we hold the interest of justice will best be served by defer*494ring the order to produce until after the pending appeal from the judgment is decided, and for the order to produce then to be enforced, or otherwise disposed of, as may appear proper based on the outcome of the pending appeal. To that extent, and to serve that purpose, certiorari is granted and the order in question is quashed.
It is so ordered.